Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                         Response to Arguments
Applicant’s arguments with respect to all the pending claims have been fully considered, but they are moot because of the new ground of rejection. Applicant argues that the cited references failed to disclose the browser connecting to a first video content website that receives a user’s first authentication data; the browser connecting to a second video content website that receives the user’s second authentication data; the projector storing the first and second authentication data during an initial setup step; the projector receiving a first video stream link from the first video content website and a second video stream link from the second video content website without inputting additional authentication data beyond the initial setup step; a control page presents an aggregation of a first website icon corresponding to the first video content website, and a second website icon corresponding to the second video content website, from which the user may select video programming, the aggregation modified to fill the control page in its entirety..

However, Warrick et al disclose a system being able to authenticate users in order to allow them to access multiple aggregated websites from a network based on the authentication and the users need to use their specific account  to login in the network to access different services provided by different websites as disclosed in in para.0007; 0025; 0030;0107;0074;0099-0101,0048; 0068;0076.

And Pang et al disclose a system providing options to personalize or modify  aggregated webpage as disclosed in para.0088-0089. This action is made final.

                                                     Claims Rejections-35 U.S.C. 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1; 3; 5; 10-11; 14-16; 18; 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada(US.Pub.No.20070065112) in view of Warrick(Us.Pub.No.20150373123) and Pang(US.Pub.No.20160149988)

Regarding claim 1, YAMADA et al disclose  a video display system comprising: a computing device for running a browser, the browser run non- remotely(see fig.1 having a PC 2);

a projector including a microprocessor(see fig.1 with projector 3);

the projector transmitting a selected video programming video stream(see fig.1 with a display device for receiving video transmitted by the projector; 0006).

But did not explicitly disclose the browser connecting to a first video content website that receives a user’s first authentication data; the browser connecting to a second video content website that receives the user’s second authentication data; the projector storing the first and second authentication data during an initial setup step; the projector receiving a first video stream link from the first video content website and a second video stream link from the second video content website without inputting additional authentication data beyond the initial setup step; a control page presents an aggregation of a first website icon corresponding to the first video content website, and a second website icon corresponding to the second video content website, from which the user may select video programming, the aggregation modified to fill the control page in its entirety.

However, Warrick et al disclose the browser connecting to a first video content website that receives a user’s first authentication data; the browser connecting to a second video content website that receives the user’s second authentication data; the projector storing the first and second authentication data during an initial setup step; the projector receiving a first video stream link from the first video content website and a second video stream link from the second video content website without inputting additional authentication data beyond the initial setup step; a control page presents an aggregation of a first website icon corresponding to the first video content website, and a second website icon corresponding to the second video content website, from which the user may select video programming(with Warrick, the system is able to authenticate users before they can access to multiple websites; a web browser running on their mobile device 122,0076; a login process for HSIA involves new users attempting to access websites on the Internet instead being redirected or otherwise caused to view a web-based login portal. At the login portal, the user must authenticate themselves as an authorized guest by entering their room number and last name so that the portal can confirm the user-entered data matches that of the currently registered guest of the room,0007; the HSIA controller 106 requires the user to log in at a web-based login portal and during the login process determines the user's particular guest room, e.g., room 112b as shown in FIG. 1. After properly logging in and confirming the guest is the authorized guest of room 112b, the HSIA controller 106 allows mobile phone 122b to access external web servers 130 on the Internet 120,0030;0107;0074;0099-0101; the instructions may constitute an operating system, a web browser,0048; 0068).

It would have been obvious before the effective filing date of claimed invention to incorporate the teachings of Warrick to modify Yamada by applying the authentication technique of Warrick to  the system of  Yamada resulting  in the browser connecting to a first video content website that receives a user’s first authentication data; the browser connecting to a second video content website that receives the user’s second authentication data; the projector storing the first and second authentication data during an initial setup step; the projector receiving a first video stream link from the first video content website and a second video stream link from the second video content website without inputting additional authentication data beyond the initial setup step; a control page presents an aggregation of a first website icon corresponding to the first video content website, and a second website icon corresponding to the second video content website, from which the user may select video programming for the purpose of allowing users to access contents from multiple servers according to authentication.

And Pang et al disclose the aggregation modified to fill the control page in its entirety(a user may have access to plural differently customized aggregated content webpages, e.g., via the drop-down menu 174, which may enable user selection of different aggregated content webpages. For example, other aggregated content webpages may include a manager self-service page, a procurement operations page, a project management page, a cash management page, and so on. User options may be provided for enabling a user to add and/or manage aggregated pages, also called landing pages, dashboard pages, or home pages, as indicated above,0088-0089).

It would have been obvious before the effective filing date of claimed invention to incorporate the teachings of Pang to modify Yamada and Warrick  by providing options to modify or change pages for the purpose of improving satisfaction of the users accordingly.

Regarding claim 3, Yamada  disclose wherein the projector includes a power supply, a lens and a light source(see fig.1 and fig.5  with element 3 representing a projector; optical engine 5 includes a light source device 51, integrator illumination optical systems 52, a liquid crystal panel 53 that serves as an image forming device, a color synthesizing optical system 54, and projection lenses 55,0073-0074).
2. (Original) The system of claim 1 wherein a wireless communication connection established between the computing device and the projector for transferring setup preferences and for connecting to a networking library, and the wireless communication connection is established using Bluetooth Low Energy (BLE) protocol.

Regarding claim 5, Yamada et al disclose  wherein the computing device is provided by a USB device that is pluggable to a USB port of the projector(see fig.1 with USB cable).

Regarding claim 10, it is rejected using the ground of rejection for claim 1.

Regarding claim 11, Yamada  and Pang et al did not explicitly disclose  further comprising the step of loading a hidden web browser on the projector to connect to each of the first and second video content web sites and wherein the projector links to many other video content websites in addition to the first and second video content web sites.

However, Warrick et al disclose further comprising the step of loading a hidden web browser on the projector to connect to each of the first and second video content web sites and wherein the projector links to many other video content websites in addition to the first and second video content web sites(the user then attempts to surf the Internet 120 such as by directing a web browser running on the tablet computer 122a to the URL or IP address of an external 130 web site,0051;0038;0068;0076).

It would have been obvious before the effective filing date of claimed invention to incorporate the teachings of Warrick to modify Yamada  and Pang by applying the web browser  of Warrick to  the system of  Yamada resulting in of loading a hidden web browser on the projector to connect to each of the first and second video content web sites and wherein the projector links to many other video content websites in addition to the first and second video content web sites for the purpose of allowing users to access contents from multiple  web servers accordingly.

Regarding claim 14, it is rejected using the ground of rejection for claim 1.

Regarding claim 15, Yamada et al disclose wherein the software is embedded in a microprocessor(all processes can be performed by a one-chip microprocessor,0084).

Regarding claim 16, Yamada et al disclose wherein the microprocessor is embedded in a projector having a light source, an energy source and a lens(see fig.1 and fig.5  with element 3 representing a projector; optical engine 5 includes a light source device 51, integrator illumination optical systems 52, a liquid crystal panel 53 that serves as an image forming device, a color synthesizing optical system 54, and projection lenses 55,0073-0074).

Regarding claim 18, Yamada et al disclose wherein the computing device includes a microprocessor that runs a synchronization application for managing multiple types of video streaming platforms( in order to take the synchronization of the screen updating, the CPU 63 includes a synchronization signal generating unit 631 as a functional unit,0086).

Regarding claim 20, it is rejected using the ground of rejection for claim 11.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada(US.Pub.No.20070065112) in view of Warrick(Us.Pub.No.20150373123)  and Pang(US.Pub.No.20160149988) and Plut(US.Pub.No.20100306022).

Regarding claim 4, Yamada and Warrick  and Pang et al did not explicitly disclose wherein the computing device is integrated within the projector.

However, Plut et al disclose wherein the computing device is integrated within the projector(see fig.2 and fig.10; a mobile computing device 202, such as a cellular telephone, PDA, smartphone or a notebook computer, comprises a built-in screen 204 and a built-in projector module 206. As illustrated, the projector module 206 is capable of projecting images externally on a receiving surface,0032; 0061).

It would have been obvious before the effective filing date of claimed invention to incorporate the teachings of Plut to modify Yamada  and Warrick and Pang by integrating computing device with the projector for the purpose of  reducing size of the projector accordingly.

Claim(s) 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada(US.Pub.No.20070065112) in view of Warrick(Us.Pub.No.20150373123) and  Pang(US.Pub.No.20160149988) and Cookmeyer (Us.Pub.No.20090013398).

Regarding claim 7, Yamada and Warrick and Pang  et al did not explicitly disclose wherein the projector uses a  Qt (“cute”) Network for connecting to a networking library.

However, Cookmeyer et al disclose wherein the projector uses a  Qt (“cute”) Network for connecting to a networking library(see fig.1 with QT proxy server; 0018; 0026;0030).

It would have been obvious before the effective filing date of claimed invention to incorporate the teachings of Cookmeyer to modify Yamada  and Warrick  and Pang by using Qt proxy server for the purpose of  using specific  protocol across the network.

Claim(s) 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada(US.Pub.No.20070065112) in view of Warrick(Us.Pub.No.20150373123)  ) and  Pang(US.Pub.No.20160149988) and Hsieh (Us.Pub.No.20210174164).

Regarding claim 9, Yamada and Warrick  and Pang et al did not explicitly disclose   wherein the control page provides for ordering of the select video programming using one of the categories of Trending, Just Out, Your Queu and Continue Watching.

However, Hsieh et al disclose wherein the control page provides for ordering of the select video programming using one of the categories of Trending, Just Out, Your Queu and Continue Watching(selects a set of candidate content items based on the trending properties,0189-0190; 0134).

It would have been obvious before the effective filing date of claimed invention to incorporate the teachings of Hsieh to modify Yamada  and Warrick  and Pang by using  trending properties for the purpose of selecting programming contents accordingly.

Claim(s) 8; 12-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada(US.Pub.No.20070065112) in view of Warrick(Us.Pub.No.20150373123) ) and  Pang(US.Pub.No.20160149988) and  Guruswamy (US.Pat.No.11245731).

Regarding claim 8, Yamada and Warrick  and Pang et al did not explicitly disclose  wherein the projector uses a modified Chromium browser to establish a Widevine security level.

However, Guruswamy  et al disclose wherein the projector uses a modified Chromium browser to establish a Widevine security level(a Chromium browser process, an isolated Chromium renderer process,col.13, lines 65-67).

It would have been obvious before the effective filing date of claimed invention to incorporate the teachings of Guruswamy to modify Yamada  and Warrick and Pang by using Chromium browser for the purpose of  using specific  protocol to access web content accordingly.

Regarding claim 12, Yamada and Warrick and Pang et al did not explicitly disclose further comprising the step of modifying HTML and cascading style sheets (CSS) CSS using JavaScript to maintain consistent theme or styling for the hidden browser.

However, Guruswamy et al disclose further comprising the step of modifying HTML and cascading style sheets (CSS)  using JavaScript to maintain consistent theme or styling for the hidden browser(col.3, lines 40-50; col.6, 9-25+; col.10, lines 42-50).

It would have been obvious before the effective filing date of claimed invention to incorporate the teachings of Guruswamy to modify Yamada  and Warrick  and Pang by using  javascript for the purpose of modifying format of content  accordingly.

Regarding claim 13, Yamada and Warrick and Pang  et al did not explicitly disclose further comprising the steps of: embedding JavaScript code into the video content web page; decrypting streaming data from the selected video programming video stream; iterating through all document object model (DOM) elements on the video content web page, making video elements invisible using cascading style sheets (CSS); modifying the video element’s CSS, so that the video elements fill an entire page; and inserting user interface (UI) elements to style the DOM elements.

However,  Guruswamy et al disclose further comprising the steps of: embedding JavaScript code into the video content web page; iterating through all document object model (DOM) elements on the video content web page, making video elements invisible using cascading style sheets (CSS); modifying the video element’s CSS, so that the video elements fill an entire page; and inserting user interface (UI) elements to style the DOM elements(col.3, lines 40-50; col.6, 9-25+; col.10, lines 42-50; col.17, lines 17-25+).

It would have been obvious before the effective filing date of claimed invention to incorporate the teachings of  Guruswamy to modify Yamada  and Warrick and Pang  by using  javascript and CSS of  Guruswamy to the system of Yamada resulting in  embedding JavaScript code into the video content web page; iterating through all document object model (DOM) elements on the video content web page, making video elements invisible using cascading style sheets (CSS); modifying the video element’s CSS, so that the video elements fill an entire page; and inserting user interface (UI) elements to style the DOM elements for the purpose of modifying format of content  accordingly.

Claim(s) 2; 6; 17; 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada(US.Pub.No.20070065112) in view of Warrick(Us.Pub.No.20150373123) and  Pang(US.Pub.No.20160149988) and  Sanders (Us.Pub.No.20200412565).

Regarding claim 2, Yamada and Warrick and Pang et al did not explicitly disclose wherein a wireless communication connection established between the computing device and the projector for transferring setup preferences and for connecting to a networking library, and the wireless communication connection is established using Bluetooth Low Energy (BLE) protocol.

However, Sanders et al disclose wherein a wireless communication connection established between the computing device and the projector for transferring setup preferences and for connecting to a networking library, and the wireless communication connection is established using Bluetooth Low Energy (while others utilize BLE (Bluetooth Low Energy, also referred to colloquially as Bluetooth Smart,0109). 

It would have been obvious before the effective filing date of claimed invention to incorporate the teachings of Sanders to modify Yamada  and Warrick and Pang by applying Bluetooth Low Energy  technique of Lin to  the system of  Yamada for the purpose of using specific protocol to  establish communication accordingly.

Regarding claim 6, Yamada and Warrick  and Pang et al did not explicitly disclose wherein the projector uses a LINUX Bluetooth protocol stack to store credentials.

However, Sanders et al disclose wherein the projector uses a LINUX Bluetooth protocol stack to store credentials  (Linux, natively support Bluetooth Smart,0117; 0109;0114).

It would have been obvious before the effective filing date of claimed invention to incorporate the teachings of Sanders to modify Yamada  and Warrick  and Pang by using Linux Bluetooth software stack for the purpose of  establishing connection with the projector accordingly.

Regarding claim 17, it is rejected using the ground of rejection for claim 2.

Regarding claim 19, Yamada and Warrick  and Pang et al did not explicitly disclose wherein the microprocessor runs iOS or Android.

However, Sanders et al disclose wherein the microprocessor runs iOS or Android(many mobile operating systems including iOS, Android, Windows Phone, BlackBerry, and Linux, natively support Bluetooth Smart,0117).

It would have been obvious before the effective filing date of claimed invention to incorporate the teachings of Sanders to modify Yamada  and Warrick and Pang by using  IOS or ANDROID  for the purpose of running specific operating system to control the devices.

                                                                   Conclusions
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN D SAINT CYR/Examiner, Art Unit 2425                   

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425